LAND, J.
The relatrix was charged by information in four cases with selling intoxicating liquors without a license in the prohibition parish of Washington.
Relatrix moved to recuse the presiding judge of the district court of said parish on the ground of prejudice against her, as shown by his remarks at various times and places, and particularly in the clerk’s office in the town of Covington, in the presence of certain named persons, and as further shown by the excessive and unlawful bonds exacted of relatrix, being $2,000 in each of three cases and $5,000 in the last case.
The alleged remarks of the judge are not set forth in the motion to recuse. The relatrix admits in her application that she gave bonds as required in three of the cases, but is silent as to the fourth case, the record of which has not been produced.
The motion to recuse was overruled by the judge as frivolous and intended merely for delay.
The matter of the amount of the bail bonds was within the discretion of the judge, and his action in the premises furnishes no ground for recusation.
The matter of alleged prejudice is a different question, but the motion stated no facts on which the charge of prejudice can be predicated.
In State v. Banta, 122 La. 235, 47 South. 538, the ground for recusation was that the judge was “an enemy of the accused," and incapable of giving him a fair trial. This decision was res nova, and we do not think its doctrine should be extended to a case of alleged prejudice, unsupported by averments of facts sufficient to show a hostile animus on the part of the judge towards the accused. Otherwise, the administration of justice might be hampered to a serious extent by baseless allegations of prejudice in the mind of every trial judge.
Where a motion to recuse states no ground for recusation as fixed by law, the judge may overrule the same as frivolous. State v. Chantlain, 42 La. Ann. 719, 7 South. 669.
A motion in arrest was filed on the ground that the informations read “contrary to the form of the statutes of the state of Louisiana.” We are glad to state that many years ago the Legislature put a quietus on all such technical objections. Rev. St. 1870, § 1063.
It is therefore ordered that the writs herein issued be recalled, and that the relatrix’s application be dismissed, with costs.